
	
		I
		112th CONGRESS
		1st Session
		H. R. 2411
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Crawford (for
			 himself, Mr. Tiberi,
			 Mr. Fincher,
			 Mr. Landry,
			 Mr. Denham,
			 Mr. Dold, Mr. Flores, Mr.
			 Griffin of Arkansas, Mr. Austin Scott
			 of Georgia, Mr. Huizenga of
			 Michigan, Mr. Palazzo, and
			 Mr. Guinta) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To provide for an employee election on Form W–4 to have
		  amounts deducted and withheld from wages to be used to reduce the public
		  debt.
	
	
		1.Short titleThis Act may be cited as the
			 Reduce America’s Debt Now Act of
			 2011.
		2.Voluntary
			 withholding from payroll for reduction of the public debt
			(a)In
			 generalAn employee may elect
			 for an employer to deduct and withhold upon the payment of wages by such
			 employer amounts to be used to reduce the public debt.
			(b)Requirement of
			 withholdingEvery employer making payment of wages shall deduct
			 and withhold upon such wages any amounts so elected, and shall pay such amounts
			 over to the Secretary of the Treasury at such times and in such manner as the
			 Secretary shall by regulation prescribe.
			(c)Transfers to
			 account To reduce public debtThe Secretary shall, not less
			 frequently than monthly, transfer to the special account established by section
			 3113(d) of title 31, United States Code, amounts equal to the amounts paid over
			 under subsection (b).
			(d)Definitions and
			 special rulesFor purposes of
			 this section—
				(1)Wages, employee,
			 etcThe terms
			 wages, employee, and employer
			 shall have the respective meanings given such terms under section 3401(a) of
			 the Internal Revenue Code of 1986.
				(2)Amounts not
			 deductibleNotwithstanding
			 section 170(c)(1) of such Code, no deduction shall be allowed for any amount
			 deducted and withheld from wages under subsection (a).
				(3)Election to be
			 included on withholding exemption certificateNot later December
			 31, 2011, the Secretary of the Treasury shall modify withholding exemption
			 certificates (described in section 3402(f)(2) of such Code) to include the
			 election under subsection (a). The Secretary shall include on such certificates
			 a reasonably conspicuous statement that any amounts deducted and withheld from
			 wages under subsection (a) are not deductible as charitable contributions for
			 Federal income tax purposes.
				(e)Effective
			 dateThis section shall apply to remuneration paid after December
			 31, 2011.
			3.Exclusion of
			 public debt withholding from wages
			(a)Social Security
			 taxes
				(1)Amendment to
			 1986 CodeSubsection (a) of section 3121 of the Internal Revenue
			 Code of 1986 is amended by striking or at the end of paragraph
			 (22), by striking the period at the end of paragraph (23) and inserting
			 ; or, and by inserting after paragraph (23) the following new
			 paragraph:
					
						(24)any amount deducted and withheld pursuant
				to an election under section 2 of the Reduce America’s Debt Now Act of
				2011.
						.
				(2)Amendment to
			 Social Security ActSection 209(a) of the Social Security Act is
			 amended by striking or at the end of paragraph (19), by striking
			 the period at the end of paragraph (20) and inserting ; or, and
			 by inserting after paragraph (20) the following new paragraph:
					
						(21)Any amount deducted and withheld pursuant
				to an election under section 2 of the Reduce America’s Debt Now Act of
				2011.
						.
				(b)Unemployment
			 taxesSubsection (b) of section 3306 of the Internal Revenue Code
			 of 1986 is amended by striking or at the end of paragraph (19),
			 by striking the period at the end of paragraph (20) and inserting ;
			 or, and by inserting after paragraph (20) the following new
			 paragraph:
				
					(21)any amount deducted and withheld pursuant
				to an election under section 2 of the Reduce America’s Debt Now Act of
				2011.
					.
			(c)Wage
			 withholdingSubsection (a) of
			 section 3401 of such Code is amended by striking or at the end
			 of paragraph (22), by striking the period at the end of paragraph (23) and
			 inserting ; or, and by inserting after paragraph (23) the
			 following new paragraph:
				
					(24)any amount deducted and withheld pursuant
				to an election under section 2 of the Reduce America’s Debt Now Act of
				2011.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 remuneration made after December 31, 2011.
			
